Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0185143 (Aoki et al.) (hereinafter “Aoki”).
Regarding claim 1, Figs. 1-11 show a print device (Fig. 1) comprising: 
an input tray (21) to receive a print media stack for printing, wherein a low stack condition indicates reduction of print media in the print media stack to a non-zero amount (amount in Fig. 11) of print media below a threshold value (“LARGE LOAD” or “MIDDLE LOAD” in Fig. 11); 
a load stop arm (74) to manage print media feed, from the input tray (21), into a media loading path (Fig. 2) for printing, wherein the load stop arm (74) is to rotate between a media stacking state (Fig. 6B) and a media feed state (Fig. 6A) to manage the print media feed, the load stop arm (74) comprising: 
a trigger protrusion (74a1) to move from a default position (position in Fig. 6A) to a trigger position (position in Fig. 6B) when the load stop arm (74) rotates to the media stacking state (Fig. 6B) in the low stack condition; and 
a media detection assembly (including 76) in contact with the trigger protrusion (74a1) to enable generation of a low media signal to indicate the low stack condition when the trigger protrusion (74a1) moves to the trigger position (position in Fig. 6B).  
Regarding claim 2, Figs. 1-11 show that the load stop arm (74) further comprises a kicker flap (74e) protruding from the load stop arm (74) to align (capable of aligning curved sheets, e.g., vertically by pressing down) print media stack in a loading position in the input tray (21), wherein in the media stacking state (Fig. 6B), the kicker flap (74e) is in contact with a print medium placed at top of the print media stack.  
Regarding claim 3, Figs. 1-11 show that the kicker flap (74e) is to swing from the media stacking state (Fig. 6B) to the media feed state (Fig. 6A) to allow the print medium to be loaded into the media loading path (Fig. 2), and wherein the kicker flap (74e) is to swing back to the media stacking state (Fig. 6B), upon loading of the print medium, to be in contact with a new print medium now placed at top of the print media stack, to stack remaining print media in the loading position.  
Regarding claim 4, Figs. 1-11 show that the media detection assembly (including 76) further comprises: 
a sensor flag (74a2) having an extension arm in contact with the trigger protrusion (74a1), wherein the sensor flag (74a2) is to move from a first position to a second position when the trigger protrusion (74a1) moves to the trigger position (position in Fig. 6B); and 
a sensor (76) to generate the low media signal to indicate the low stack condition when the sensor flag (74a2) moves to the second position.  
Regarding claim 5, Figs. 1-11 show that the sensor (76) is one of an optical sensor or an ultrasonic sensor.  
Regarding claim 6, Figs. 1-11 show a print media manager (Fig. 10) to generate a user notification indicating low media stack based on the low media signal received from the media detection assembly (including 76).  
Regarding claim 7, Figs. 1-11 show that the print media manager (Fig. 10) is to display the user notification indicating low media stack on a user interface of the print device.  
Regarding claim 8, Figs. 1-11 show a print media feed assembly comprising: 
an input tray (21) to receive a print media stack for printing, wherein a low stack condition indicates reduction of print media in the print media stack to a non-zero amount (amount in Fig. 11) of print media below a threshold value (“LARGE LOAD” or “MIDDLE LOAD”); 3343-58200Page 3 of 9REC ID 85938138Appl. No. 17/047,077 Response dated January 13, 2022 Response to non-final Office Action of November 9, 2021 
a load stop arm (74) to manage print media feed, from the input tray (21), into a media loading path (Fig. 2) for printing, wherein the load stop arm (74) is to rotate between a media stacking state (Fig. 6A) and a media feed state (Fig. 6B) to manage the print media feed, the load stop arm (74) comprising: 
a trigger protrusion (74a1) to move from a default position (position in Fig. 6A) to a trigger position (position in Fig. 6B) when the load stop arm (74) rotates to the media stacking state (Fig. 6B) in the low stack condition; 
a sensor flag (74a2) having an extension arm in contact with the trigger protrusion (74a1), wherein the sensor flag (74a2) is to move from a first position to a second position when the trigger protrusion (74a1) moves to the trigger position (position in Fig. 6B); and 
a sensor (76) to generate a low media signal to indicate the low stack condition when the sensor flag (74a2) moves to the second position.  
Regarding claim 9, Figs. 1-11 show that the load stop arm (74) further comprises a kicker flap (74e) protruding from the load stop arm (74) to align (capable of aligning curved sheets, e.g., vertically by pressing down) print media stack in a loading position in the input tray (21), wherein in the media stacking state (Fig. 6B), the kicker flap (74e) is in contact with a print medium placed at top of the print media stack.  
Regarding claim 10, Figs. 1-11 show that the kicker flap (74e) is to swing from the media stacking state (Fig. 6B) to the media feed state (Fig. 6A) to allow the print medium to be loaded into the media loading path (Fig. 2), and wherein the kicker flap (74e) is to swing back to the media stacking state (Fig. 6B), upon loading of the print medium, to be in contact with a new print medium now placed at top of the print media stack, to stack remaining print media in the loading position.  
Regarding claim 11, as best understood, Figs. 1-11 show that the trigger protrusion (74a1) and the extension arm of the sensor flag (74a2) have complimentary profiles to allow the trigger protrusion (74a1) to move the sensor flag (74a2) from the first position to the second position.  
Regarding claim 12, Figs. 1-11 show an imaging device (Fig. 1) comprising: 
an input tray (21) to receive a print media stack for printing, wherein a low stack condition indicates reduction of print media in the print media stack to a non-zero amount (amount in Fig. 11) of print media below a threshold value (“LARGE LOAD” or “MIDDLE LOAD” in Fig. 11); 
a load stop arm (74) to manage print media feed, from the input tray (21), into a media loading path (Fig. 2) for printing, the load stop arm (74) comprising: 
a kicker flap (74e) protruding from the load stop arm (74) to align (capable of aligning curved sheets, e.g., vertically by pressing down) print media stack in a loading position in the input tray (21), 
wherein the kicker flap (74e) is to swing from a media stacking state (Fig. 6A) to a media feed state (Fig. 6B) to allow a print medium, from the print media stack, to be loaded into the media loading path (Fig. 2), and 
wherein the kicker flap (74e) is to swing back to the media stacking state (Fig. 6A), upon loading of the print medium, to stack remaining print media in the loading position; and 
a media detection assembly (including 76) in contact with the load stop arm (74), the media detection assembly (including 76) comprising: 
a sensor flag (74a2) having an extension arm in contact with the load stop arm (74), wherein the sensor flag (74a2) is to move from a first position to a second position when the kicker flap (74e) rotates to the media stacking state (Fig. 6A) in the low stack condition; and 
a sensor (76) to generate a low media signal to indicate the low stack condition when the sensor flag (74a2) moves to the second position.  
Regarding claim 13, Figs. 1-11 show that the load stop arm (74) further comprises a trigger protrusion (74a1) to move from a default position (position in Fig. 6A) to a trigger position (position in Fig. 6B) when the load stop arm (74) rotates to the media stacking state (Fig. 6A) in the low stack condition.  
Regarding claim 14, as best understood, Figs. 1-11 show that the sensor flag (74a2) is in contact with the trigger protrusion (74a1), and 
wherein the trigger protrusion (74a1) and the extension arm of the sensor flag (74a1) have complimentary profiles to allow the trigger protrusion (74a1) to move the sensor flag (74a2) from the first position to the second position.  
Regarding claim 15, Figs. 1-11 show that in the media stacking state, the kicker flap (74e) is in contact with the print medium placed at top of the print media stack.
Response to Arguments
3.	Applicant’s arguments, see pages 7-8 of the response, filed 1/13/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of claims 1-15 in view of U.S. Patent Application Publication No. 2016/0185143 (Aoki et al.).


Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653